DETAILED ACTION
	This Office action is in response to Applicant’s reply filed on February 4, 2022. Claims 1-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, it is unclear if the limitation of a mounted assembly is the same feature as previously recited in Claim 8 or an additional feature.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040251735 A1 (Baumgartner).
Regarding Claim 1, Baumgartner discloses a mounting wheel (1) for a motor vehicle comprising an internal surface (shown generally on the inboard side opposite of 20 in Fig. 3) and an external surface
(shown generally at 22 of Fig. 3), the internal surface not being visible when the mounting wheel is
mounted on the motor vehicle (Para. [0023]; it can be seen in Fig. 8 that when viewed from the front,
the inboard surface where the fixing holes are formed is not visible), and at least one fixing element (it
can be seen in Figs. 1-6 that there is a hole on the inboard surface of the wheel opposite of 20 to attach
the wheel to a vehicle) configured to attach the mounting wheel to the motor vehicle, wherein the fixing
element is arranged on the internal surface of the mounting wheel in such a way as to leave the external
surface of the mounting wheel free of any fixing element so that the fixing element is not visible when
the mounting wheel is mounted on the motor vehicle (Para. [0023]; it can be seen in Fig. 8 that when
viewed from the front, the fixing holes are not visible).
Regarding Claim 2, Baumgartner discloses mounting wheel according to claim 1, as discussed above. Baumgartner further discloses the fixing element comprises one part of at least one fixing of a fixing hole - fixing shank type (it can be seen in Figs. 1-6 that there is a hole on the inboard surface of the wheel opposite of 20 to attach the wheel to a vehicle).
Regarding Claim 4, Baumgartner discloses mounting wheel according to claims 1-2, as discussed above. Baumgartner further discloses a fixing hole of the fixing hole-fixing shank type is formed on the internal surface of the mounting wheel (it can be seen in Figs. 1-6 that there is a hole on the inboard surface of the wheel opposite of 20 to attach the wheel to a vehicle).
Regarding Claim 8, Baumgartner discloses mounting wheel according to claim 1, as discussed above. Baumgartner further discloses a mounted assembly (wheel 1 and segments 31-36) comprising a tread (tire comprises a tread) configured to allow the mounted assembly to roll along a roadway (wheel is made for motor vehicle and is therefore configured to roll along a roadway).
Regarding Claim 9, Baumgartner discloses the mounted assembly according to claims 1 and 8, as discussed above. Baumgartner further discloses (Para. [0026], [0034]-[0035]) the tread (tire comprises a
tread) is secured to the mounting wheel (1) by a pneumatic tire (the tire is not shown but the seat for the tire is shown in Figs. 1-6 on the rim 10).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of US Patent 5,601,343 (Hoffken).
Regarding Claim 3, Baumgartner discloses the mounting wheel according to claims 1-2, as discussed above. Baumgartner further discloses the fixing hole is a bore (it can be seen in Figs. 1-6 that
there is a hole on the inboard surface of the wheel opposite of 20 to attach the wheel to a vehicle).
Baumgartner does not disclose a fixing shank is an at least partially threaded screw or stud.
However, Hoffken teaches (Col. 5 lines 32-38; Figs. 1 and 18) a wheel with blind holes 46 which
receive the heads of centering screws 6, and alternatively, blind holes 46 that receive centering nuts 14
if the hub 8 of the vehicle is provided with stand bolts 34 (Col. 6 lines 46-60; Fig. 20).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include screws or bolts,
such as taught by Hoffken, in order to attach the wheel to the vehicle.
Regarding Claim 5, Baumgartner discloses the mounting wheel according to claims 1-2, as
discussed above.
Baumgartner does not disclose the fixing shank of the fixing hole-fixing shank type is mounted on the internal surface of the mounting wheel.
However, Hoffken teaches (Col. 5 lines 32-38; Figs. 1 and 18) a wheel with blind holes 46 which
receive the heads of centering screws 6 (it can be seen in Fig. 18 that the screws 6 are provided on the
internal surface of the wheel), and alternatively, blind holes 46 that receive centering nuts 14 if the hub
8 of the vehicle is provided with stand bolts 34 (Col. 6 lines 46-60; it can be seen in Fig. 20 that the nuts
and bolts are provided on the internal surface of the wheel).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include screws or bolts
on the internal surface of the wheel, such as taught by Hoffken, in order to attach the wheel to the
vehicle.
Regarding Claim 6, Baumgartner discloses the mounting wheel according to claim 1, as
discussed above.
Baumgartner does not disclose between 3 and 9 fixing elements.
However, Hoffken teaches (Col. 1 lines 40-47; Figs. 2 and 4) a 4-hole and screw arrangement and
a 5-hole and screw arrangement.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include 4 or 5 fixing elements on the internal surface of the wheel, such as taught by Hoffken, in order to attach the wheel to
the vehicle depending on the corresponding equipment.
Regarding Claim 7, Baumgartner and Hoffken disclose the mounting wheel according to claims 1 and 6, as discussed above.
Baumgartner does not disclose the fixing elements are uniformly distributed about an axis of rotation of the mounting wheel.
However, Hoffken teaches (Figs. 2 and 4) a 4-hole configuration uniformly distributed about an
axis of rotation, and a 5-hole configuration uniformly distributed about an axis of rotation.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include 4 or 5 fixing
elements uniformly distributed on the internal surface of the wheel about an axis of rotation, such as
taught by Hoffken, in order to attach the wheel to the vehicle depending on the corresponding
equipment.
Claims 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of KR 20160107448 A (Kang et al.).
Regarding Claim 10, Baumgartner discloses the mounting wheel according to claims 1 and 8, as
discussed above.
Baumgartner does not disclose the tread is secured to the mounting wheel by an intermediate
mass.
However, Kang et al. teaches (second to last Para. of page 3 of translation, 2nd Para. of page 4;
Figs. 1-3) a tread 100 secured to a shock absorbing layer 320 of a non-pneumatic tire.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include a shock absorbing layer to receive a tread, as taught by Kang et al., to increase marketability for non-pneumatic
tires.
Regarding Claim 11, Baumgartner and Kang et al. disclose the mounting wheel according to
claims 1, 8, and 10, as discussed above.
Baumgartner does not disclose the intermediate mass comprises at least a part made from a
material comprising a plurality of cavities.
However, Kang et al. teaches (last Para. of page 3, Para. 1-3 of page 4; Fig. 3) the shock
absorbing layer 320 made from a rubber material comprises spaces 325 and 327.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include spaces in shock
absorbing layer, as taught by Kang et al., in order to increase heat dissipation.
Regarding Claim 12, Baumgartner and Kang et al. disclose the mounting wheel according to
claims 1, 8, and 10, as discussed above.
Baumgartner does not disclose the intermediate mass and the mounting wheel are formed
together in the same material and comprise at least a part made from a material comprising a plurality
of cavities.
However, Kang et al. teaches (Para. 6 of page 3, last Para. of page 3, Para. 1-3 of page 4; Fig. 3)
the shock absorbing layer 320 and the spoke portion 300 are formed together in the same rubber
material, and the axle connection part 200 is of the same material. The shock absorbing layer 320
comprises spaces 325 and 327.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to have a shock absorbing
layer with spaces formed with the rest of the spoke portion of the non-pneumatic tire made from the same material, as taught by Kang et al., to increase the ease of manufacturing by reducing the number
of parts and increase heat dissipation.
Regarding Claim 13, Baumgartner and Kang et al. disclose the mounting wheel according to
claims 1, 8, 10, and 12, as discussed above.
Baumgartner does not disclose the material comprising a plurality of cavities has more cavities
near the tread than the center of the mounting wheel.
However, Kang et al. teaches (last Para. of page 3, Para. 1-3 of page 4; Fig. 3) the shock
absorbing layer 320 at the outermost circumferential surface 310b comprises more spaces 325 and 327
near the tread 100 than the innermost circumferential surface (it can be seen in Fig. 3 that the number
of spaces increases in the radial direction toward the tread 100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Baumgartner to have an increasing number of spaces in the radial direction toward the tread, as taught by Kang et al., to increase heat dissipation and improve stress distribution.
Regarding Claim 17, Baumgartner and Kang et al. disclose the mounting wheel according to
claims 1, 8, 10, and 11, as discussed above.
Baumgartner does not disclose the material comprising a plurality of cavities is made of
polyurethane or rubber.
However, Kang et al. teaches (Para. 6 of page 3) the shock absorbing layer 320 and the spoke
portion 300 are made from a rubber material.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to have a material
comprising a plurality of cavities made of rubber, as taught by Kang et al., in order to increase elastic
deformability of the wheel.
Claims 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of US 20140000777 A1 (Choi et al.).
Regarding Claim 10, Baumgartner discloses the mounting wheel according to claims 1 and 8, as
discussed above.
Baumgartner does not disclose the tread is secured to the mounting wheel by an intermediate
mass.
However, Choi et al. teaches (Para. [0038]- [0047]; Fig. 1) an airless tire 1 with a tread 10
secured to a rim 20 by bands 40 and 50, reinforcing layer 30, and spokes 61.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include a shock
absorbing layer to receive a tread, as taught by Choi et al., to increase marketability for non-pneumatic
tires.
Regarding Claim 11, Baumgartner and Choi et al. disclose the mounting wheel according to
claims 1, 8, and 10, as discussed above.
Baumgartner does not disclose the intermediate mass comprises at least a part made from a
material comprising a plurality of cavities.
However, Choi et al. teaches (Para. [0047]- [0055]; Figs. 1-4) spokes 61 between bands 40 and
50 with spoke cells 60.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include spoke cells
formed in the spokes, as taught by Choi et al., in order to increase heat dissipation.
Regarding Claim 14, Baumgartner and Choi et al. disclose the mounting wheel according to claims 1, 8, and 10-11, as discussed above.
Baumgartner does not disclose the part made in a material comprising a plurality of cavities
forms a three-dimensional structure comprising a plurality of beams.
However, Choi et al. teaches (Para. [0047]- [0055]; Figs. 3-4) spokes 61 with a plurality of spoke
cells 60 forming a three-dimensional structure comprising a plurality of beams (members 61a, 61b and
connecting members 62, 70).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include a material
comprising a three-dimensional structure formed by connecting members, as taught by Choi et al., to
allow the spokes to be elastically deformed and improve stress distribution.
Regarding Claim 15, Baumgartner and Choi et al. disclose the mounting wheel according to claims 1, 8, 10-11, and 14, as discussed above.
Baumgartner does not disclose the beams are oriented in such a way as to form a lattice.
However, Choi et al. teaches (Para. [0060]- [0065]; Figs. 3-4) the beams (members 61a, 61b and connecting members 62, 70) form a lattice (a repeated pattern formed by the members).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include a material
comprising a lattice, or repeated pattern, formed by connecting members, as taught by Choi et al., to
allow the spokes to be elastically deformed and improve stress distribution.
Regarding Claim 16, the combination of Baumgartner and Choi et al. teach the mounting wheel according to claims 1, 8, 10-11, and 14-15, as discussed above.
Choi et al. does not disclose the lattice forms a structure of the Voronoi diagram type with
Delaunay triangulation.
However, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the wheel disclosed by Baumgartner, as modified by Choi et al., to have the lattice form a structure of the Voronoi diagram type with Delaunay triangulation to
optimize the strength and heat dissipation of the wheel.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of US 20030159894 A1 (Novak).
Regarding Claim 18, Baumgartner discloses the mounting wheel according to claims 1 and 8, as
discussed above. Baumgartner further discloses (Para. [0023]) the wheel is made to attach to a motor
vehicle.
Baumgartner does not explicitly disclose a suspension system.
However, Novak teaches (Para. [0014]; Fig. 1) a wheel mounting A to attach a road wheel B to a
vehicle and includes a housing 2 which may take the form of a suspension.
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the wheel disclosed by Baumgartner to include a suspension,
such as taught by Novak, in order to attach the wheel to a vehicle.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that Baumgartner does not disclose a fixing element on the internal surface of the wheel where it is not visible from the external surface. However, Figs. 1-6 show a blind hole formed on the inboard surface of the wheel and Fig. 8 shows that the hole is not visible from the outboard surface. The hole is further capable to attach to a vehicle. While the hole in Fig. 7 would be seen from the outboard surface, this embodiment was not relied upon for the rejection.
Applicant argues the purpose of Baumgartner is not the same as Applicant’s invention. However, in an anticipation rejection the reference just has to show every element claimed, which Baumgartner does. 
Applicant argues that the fixing element of Baumgartner would use a central locking nut such as disclosed by US Patent 5,601,434 (Hoffken). However, this reference was not relied upon for the rejection and Figs. 1-6 of Baumgartner do not show this.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617